Citation Nr: 1242431	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  12-15 027	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES


1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran requested a videoconference hearing before a member of the Board, but failed to report to his scheduled hearing.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1972 to June 1975

2.  On November 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


